Titone, J. P. (dissenting).
In my opinion the minutes of the board’s meeting belie the categorical assertion of appellant Bartlett that the board intended to "phase out” such positions simply by disapproving, without reason or explanation, any and all requests for confidential attendants made by persons becoming Supreme Court Justices after April 1, 1977. After first reciting that appellant Bartlett recommended for the board’s approval (which was forthcoming) both an amendment to section 20.3 of the board’s rules, set forth in the majority opinion, effective April 1, 1977, and the continuation of all existing personal assistants to Judges and Justices, the February 18, 1977 minutes contain the following pertinent language: "He [appellant Bartlett] explained that the amended rule would afford the Board the opportunity to evaluate the need for each position as vacancies occur after April 1 [1977].” (Emphasis supplied.)
The emphasized language quoted above clearly manifests that it was not the intention of the board to refuse, carte blanche, to approve the appointment of a confidential assistant by a person attaining the position of Supreme Court Justice after April 1, 1977, but that such body would weigh the "need” of each individual elevated to the Supreme Court bench after that date; and then, and only then, render a reasoned determination either approving or disapproving such an appointment on the merits.
Contrary to the position taken by the majority, I do not believe the minutes of the board’s meeting and appellant Bartlett’s subsequent affidavit can be read in reference to each *720other so as to reach a combined effect, namely that the board intended to institute a general policy of phasing out the position of confidential attendant. In my opinion the thrust of one is completely at variance with the other. The minutes reveal an announced intention to have an evaluation as to the individual "need” in each case; the affidavit on the other hand promulgates an arbitrary and unauthorized one-man administrative "meat axe” program of job elimination. This is clearly evidenced by the following language contained therein: "the intent of the Administrative Board [at its February 18, 1977 meeting, was] not to approve any additional appointments to that position” (emphasis supplied).
Under its "Title Specifications” for a confidential attendant, the Administrative Board lists the duties of one in that position as, inter alia: "Acts as attendant and receptionist for Justice or Judge; procures or returns for the Justice or Judge such papers, files and books as the Justice or Judge directs; oversees the maintenance of Justice’s or Judge’s Chambers; keeps indexed records of Justice’s or Judge’s opinions and decisions and maintains simple files; may act as court officer.”
I find no rational basis in the record to justify a conclusion that persons attaining the status of Justice of the Supreme Court before April 1, 1977, would have the continued and requisite need for the services of confidential attendants as spelled out in the board’s job specification, whereas their judicial brethren who attained such status after that date would be completely devoid of such need.
The majority opinion contains dicta suggesting that the combined effect of the minutes and the affidavit may have been to reserve the possibility for appointment of a confidential attendant for a Justice attaining such position after April 1, 1977, where such Justice may be "blind or otherwise physically incapacitated”. Such speculative criterion on its face is arbitrary, capricious and discriminatory in this instance since there is no rational basis for not also applying it to Justices attaining such positions before the April 1 date in question.
Constitutionally the Supreme Court of this State has general original jurisdiction in equity as well as law (NY Const, art VI, § 7). In its broadest and most general signification, the term "equity” denotes the spirit and the habit of fairness, justice, and right dealing which would regulate the intercourse of men with men—"the rule of doing to all others as *721we desire them to do to us” (Black’s Law Dictionary [4th ed], p 634; emphasis supplied). Simple logic, common sense, and fundamental justice mandate that such concept be recognized and adhered to within the court system itself.
All judicial and nonjudicial members of the court system should be treated fairly and equally under relevant statutes and administrative rules; no administrative court rule should be promulgated or administered in such a manner that certain members of the system are treated differently from others, without a rational basis therefor. Phasing out of public employees by attrition, and tending to the needs of Supreme Court Justices, must, like all other administrative decisions, withstand the test of constitutionality, fair dealing, and equal treatment under the law. In this instance the effect of the majority’s determination upholding the appellants’ posture is that some Justices of the Supreme Court and confidential attendants are treated "more equitably”, or "more equally” than others, solely because of the happenstance of date.
I also believe that the majority’s reliance on the Blyn case is misplaced (Matter of Blyn v Bartlett, 50 AD2d 442, affd 39 NY2d 349). In Blyn, the City of New York, with the cooperation and approval of the Administrative Board of the Judicial Conference determined, for budgetary reasons, that positions of confidential attendants in the Supreme Court, First Judicial Department, and Law Secretary in the Civil Court of the City of New York should be abolished (evidently "across the board”). All law secretaries to Civil Court Judges were evidently dismissed and replaced by a pool of 40 law assistants (see Matter of Blyn v Bartlett, 50 AD2d 442, 446-447, supra). Although the Third Department, with the concurrence of the Court of Appeals, upheld the right of the State Administrative Judge and the Administrative Board to eliminate such positions ("across the board”) for budgetary reasons, it did make the following observation which is relevant in this matter (50 AD2d, at p 449): "We disagree, however, with the argument advanced by appellants that the Administrative Board and/or Administrative Judge have the power to unilaterally eliminate these positions. Under the clear terms of section 222 of the Judiciary Law and section 29 of article VI of the New York State Constitution the 'final determination’ of the budgets in these appeals is in the hands of the 'appropriate governing bodies of * * * the city of New York’ (NY Const, art VI, § 29, subd d). Under the constitutional and *722statutory scheme above described, the elimination of the positions requires the co-operation of both the Administrative Board and the city. We hold only that the board is empowered to forward to the city a budget which eliminates the positions in issue herein and that the city, by approving the budget submitted by the board, may make a 'final determination’ eliminating the positions.” (Emphasis supplied.)
In the matter at bar, no attempt was made by appellant Bartlett, either expressly or impliedly, to justify petitioner’s removal for budgetary reasons. In fact the record clearly demonstrates that he unilaterally eliminated petitioner from his position without a clear, unequivocal and constitutional mandate emanating from the Administrative Board.
Thus, the disapproval of all appointments of confidential attendants after April 1, 1977, without sufficient reasons being given for such action is void and contrary to the stated position of the board at its February 18, 1977 meeting, and petitioner should still be considered an incumbent in such position retroactive to December 31, 1977, by virtue of the following language contained in former section 222 of the Judiciary Law: "Should a judge or justice die, or cease to hold office, the personal assistants thus appointed by him shall continue in office until an appointment shall be made under the section by the judge or justice elected, or appointed to fill such vacancy.” (Cf. Matter of Blyn v Bartlett, 50 AD2d 442, 449, affd 39 NY2d 349, supra.)
Accordingly, the notification by appellant Widlitz, Administrative Judge of Nassau County, to petitioner via the Chief Clerk, was wholly ineffective to abolish the position in question. I therefore vote to affirm.
Maktuscello and Mangano, JJ., concur with Shapiro, J.; Titone, J. P., dissents and votes to affirm the judgment, with an opinion.
Judgment of the Supreme Court, Nassau County, dated April 12, 1978, reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits.